                                                                         .-- -F1Leo-
                                                                              APR ll;,~ll,zuza:-        ·J·~;,'~··· .
                                  UNDER SEAL                                      1.   •.   •   .....




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           CASE NO. [SEALED]
                           CASE NO. [SEALED]

                                           )
                                           )
                                           )
                                           )   MOTION TO INTERVENE AND IN
IN RE SEALED MATTER                        )          SUPPORT OF
                                           )      UNSEALING RECORDS
                                           )    AND VACATING GAG ORDER
                                           )
                                           )
                                           )

      Pursuant to the Sealed Order of the Court entered on 16 April 2020, 1 Capitol

Broadcasting Company, Incorporated d/b/a "WRAL-TV," The News and Observer

Publishing Company d/b/a The News & Observer, WSOC Television, LLC, The

Charlotte Observer Publishing Company d/b/a The Charlotte Observer, WTVD

Television LLC, WUNC, LLC, The Associated Press, and The Washington Post

(together, "Movants") respectfully move this Court to intervene in these proceedings

for the limited purpose of asserting and protecting their and the people's

presumptive right of access to judicial documents and proceedings, as conferred by

the First Amendment to the Constitution of the United States; Article I,§§ 14, 18

and 24 of the North Carolina Constitution; and common law. Specifically, movants

seek to challenge the sealing of these proceedings and entry of a seemingly


1Movants and their counsel appreciate the Court's understanding and grant of a
24-hour extension to file this Motion and its Memorandum in Support. Movants'
counsel did not receive the Sealed Order until approximately 3:30 p.m. on 29 April
2020 via mail forwarded in conjunction with Gov. Cooper's Stay At Home Order.

UNDER SEAL                       1
      Case 5:19-mj-01036-M Document 37 Filed 04/30/20 Page 1 of 5
                                   UNDER SEAL

indefinite gag order on the grounds that there are no compelling needs for the near- ·

complete sealing of these matters including, without limitation, the case captions,

case numbers, parties, and counsel, nor the entry and maintenance of an indefinite

gag-order sufficient to overcome movants' and the public's presumptive right of

access to judicial pleadings.

      1.     Movants are all party-plaintiffs in Capitol Broadcasting Co.,

Incorporated, et al. v. Circosta, et al., (Wake Co. Sup. Ct. File No. 19-CVS-12694)

filed on 27 September 2019, seeking access to public records and information

pursuant to North Carolina law (the "Public Records Action").

      2.     On or about 13 December 2019, defendants in the Public Records

Action filed responses to the Public Records Action attaching copies of the document

attached to Movants' Motion for Leave to Intervene as Exhibit A.

      3.     Movants have no legal interest in the merits or outcome of these cases

and intervene solely for the purpose of protecting their rights and the rights of the

public, pursuant to the United States Constitution to attend judicial proceedings

and inspect and copy any court documents.

      4.     "[R]epresentatives of the press and the general public must be given an

opportunity to be heard on the question of their exclusion." Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 609 n. 25, 102 S. Ct. 2613, 73 L. Ed.2d 248 (1982). A

motion for leave to intervene is a proper (though not the only) vehicle for a member

of the public to assert its interests and seek judicial redress. Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 252 (4th Cir. 1988). "[N]on-parties must be



UNDER SEAL                            2
           Case 5:19-mj-01036-M Document 37 Filed 04/30/20 Page 2 of 5
                                     UNDER SEAL

permitted to intervene for the purpose of challenging any restrictions on the First

Amendment right of access." Perry v. City & Cnty. of San Francisco, 10-16696,2011

WL 2419868 (9th Cir. 2011). See also In re Associated Press, 162 F.3d 503, 508 (7th

Cir.1998) ("the Press ought to have been able to intervene in order to present

arguments against limitations on the constitutional or common law right of access").

"The right of public access is 'a right that any member of the public can assert,'

whether it is for the purpose of reporting on a trial as it unfolds or researching jury

selection ten years later." In re Jury Questionnaires, 37 A.3d 879, 884 (D.C. Cir.

2012).

         5.     Movants have been denied access to the judicial pleadings and have

had their statutory and constitutional rights of access to public information

curtailed without due process or authority.

         6.     The gag order also violates longstanding First Amendment

jurisprudence. In re Murphy-Brown, LLC, 907 F.3d 788, 796 (4th Cir. 2018).

         7.     Allowing the Movants to intervene will allow them to protect the

public's interest in access to judicial records and attending judicial proceedings.

         WHEREFORE, Movants respectfully move the Court to permit their

intervention, to unseal the records in these cases and to order that all future filings

in these cases will be made publicly unless the Court determines upon an

appropriate factual showing that sealing is warranted under the high standard set

by the First Amendment and at common law, and that all future hearings or other

proceedings in these matters will occur in open court.



UNDER SEAL                                  3
              Case 5:19-mj-01036-M Document 37 Filed 04/30/20 Page 3 of 5
                                UNDER SEAL

    Respectfully submitted this the 30 th day of April, 2020.




                               Email: mike@smvt.com
                               C. Amanda Martin
                               N.C. State Bar No. 21186
                               Email: amartin@smvt.com
                               Hugh Stevens
                               N.C. State Bar No. 4158
                               Email: hugh@smvt.com
                               1101 Haynes Street, Suite 100
                               Raleigh, NC 27604
                               Telephone: 919-582-2300
                               Facsimile: 866-593-7695




UNDER SEAL                         4
        Case 5:19-mj-01036-M Document 37 Filed 04/30/20 Page 4 of 5
                                      UNDER SEAL

                          CERTIFICATE OF SERVICE

      I hereby certify that on this 30 th day of April 2020, I filed the foregoing
MOTION TO INTERVENE AND IN SUPPORT OF UNSEALING RECORDS
AND VACATING GAG ORDER with the Clerk of Court by hand as Movants are
without access to the matters electronically via PACER or the CM/ECF system and
mailed copies of same addressed to the following counsel who may potentially
represent some of the parties to the sealed litigation: ·

     Joshua H. Stein
     Attorney General
     PaulM. Cox
     Special Deputy Attorney General
     North Carolina Dept. of Justice
     P.O. Box 629
     Raleigh, NC 27602

     Jennifer M. Jones
     Senior Assistant County Attorney
     Roger A. Askew
     Senior Deputy County Attorney
     Office of the Wake County Attorney
     P.O. Box 55·0
     Raleigh, NC 27602

      This 30th day of April, 2020.




UNDER SEAL                                5
          Case 5:19-mj-01036-M Document 37 Filed 04/30/20 Page 5 of 5
